Citation Nr: 1713303	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-23 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a one-year temporary total disability rating, followed by at least a 30 percent rating for a left knee unicompartmental arthroplasty performed in September 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which assigned a temporary total convalescent rating effective September 10, 2010 for a left knee unilateral arthroplasty, followed by a 10 percent rating effective January 1, 2011.

The Veteran clarified in his August 2012 substantive appeal, VA Form 9, that the issue on appeal is whether, in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016), which pertains to prosthetic knee implants, his left knee unicompartmental arthroplasty performed in September 2010 qualifies for a total rating for one year after the initial one-month total convalescent rating assigned under 38 C.F.R. § 4.30 (2016), with at least a 30 percent rating thereafter.

The Board remanded this matter in January 2015 to allow for the scheduling of a hearing before the Board.  In a February 2015 statement, the Veteran indicated that he wanted to withdraw his request for a hearing.  The Board remanded this matter again in April 2016 for the issuance of a supplemental statement of the case, which was issued in November 2016.  All development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. On September 20, 2010, the Veteran underwent partial knee replacement surgery, the nature and extent of which is reasonably shown to be equivalent to prosthetic replacement of a knee joint as contemplated by Diagnostic Code 5055.

2. From November 1, 2011 and from February 1, 2014, the Veteran's left knee disability is not shown to have been manifested by severe painful motion or weakness or by intermediate degrees of residual weakness, pain or limitation of motion; there has been no ankylosis; extension has not been limited to at least 30 degrees; and there has been no evidence of nonunion of the tibia and fibula with loose motion, requiring a brace.

3. Since June 2015, the Veteran has had slight instability of the left knee.


CONCLUSIONS OF LAW

1. The criteria for a temporary 100 percent disability rating based on partial knee replacement of the service-connected left knee disability for a one year period commencing September 20, 2010 through October 31, 2011, with a 30 percent rating effective thereafter, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a Diagnostic Code 5055 (2016).

2. The criteria for a separate 10 percent rating for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran filed a claim seeking an increased rating for his left knee disability in June 2010.  In September 2010, he had left knee unicompartmental arthroplasty (partial left knee replacement).  His appeal concerns whether his partial left knee replacement qualifies for a total rating for one year after the initial one-month total convalescent rating assigned under 38 C.F.R. § 4.30 (2016), with at least a 30 percent rating thereafter pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Notably, he had a total left knee replacement in December 2012.  The RO assigned a total rating from December 10, 2012 until January 31, 2014 and a 30 percent rating thereafter under Diagnostic Code 5055.  38 C.F.R. § 4.71a.

Diagnostic Code 5055 provides that for knee replacement (prosthesis), a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  38 C.F.R. § 4.71a.  The Board takes note of the fact the Federal Circuit recently held that the provisions of Diagnostic Code 5055 are applicable to partial knee replacements.  Hudgens v. McDonald, 823 F.3d 630 (2016).  In view of the foregoing, the Veteran is entitled to a 100 percent evaluation for the one year period following left knee unicompartmental arthroplasty performed in September 2010.  Thereafter, the Veteran is entitled to at least a 30 percent rating for the left knee.

The question remains as to whether the Veteran is entitled to a rating in excess of 30 percent subsequent to his partial and eventual left knee replacement surgeries.  

Under Diagnostic Code 5055, a 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.  38 C.F.R. § 4.71a.

Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to diagnostic codes 5256, 5261, or 5262.  These diagnostic codes pertain to functional limitation of the knee.  In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40. 

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 pertains to ankylosis of the knee and provides a 40, 50 and 60 percent rating for varying degrees of ankylosis.  However, the evidence does not show and the Veteran does not contend that he has had ankylosis of the left knee at any time during the pendency of the claim.  Accordingly, a rating in excess of 30 percent is not warranted under this diagnostic code.

Diagnostic Code 5262 provides a 40 percent evaluation for nonunion of the tibia and fibula with loose motion, requiring a brace.  However, t the evidence does not show and the Veteran does not contend that he has any impairment of the tibia and fibula.  Thus, a rating in excess of 30 percent is not warranted under this diagnostic code.

Finally, Diagnostic Code 5261, limitation of extension of the leg, provides a 40 percent rating for extension of the knee limited to 30 degrees.  A 50 percent evaluation is provided for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Also applicable in this case is Diagnostic Code 5257, other impairment of the knee, recurrent subluxation or lateral instability, which provides a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment of the knee.  38 C.F.R. § 4.71a.

Of record is an August 2012 VA examination report.  The examiner indicated that the Veteran had mild functional limitation post partial left knee replacement.  He had a slight limp, but no swelling or tenderness was noted during the examination.  The examiner stated that the decreased range of motion was due to reported pain, habitus, and fear of injury.  A manipulative examination of the knee was not performed due to the Veteran's fear and the presence of knee hardware.  The Veteran reported increased pain and swelling since his surgery as well as flare-ups.  He described his flare-ups as pain rating from a 5 to7 on the pain scale.  Left knee flexion ended at 105 degrees, with pain.  Extension measured to 0 degrees with no objective evidence of painful motion.  After repetitive use, flexion was limited to 100 degrees.  Functional impairment was noted as less movement than normal, pain on movement, habitus, hardware placement, and fear of re-injury.  Muscle strength was slightly impaired on extension with both knees rating a 4 for active movement against some resistance.  The examiner was unable to test joint stability.  The examiner found no evidence or history of recurrent patellar subluxation or dislocation.  

For ambulation, the Veteran regularly used knee braces and occasionally used a cane. 

The December 2012 operative report for the total left knee replacement indicates that after the partial replacement in September 2010, the Veteran initially did well, but that his pain progressively worsened.

During his June 2015 VA examination, the Veteran reported that his left knee did not hurt while sitting but sometimes hurt while walking.  He could not kneel on it due to the metal pinching his skin.  Climbing stairs caused pain.  He occasionally had a tendon on the lateral aspect feel like it dislocated forward toward the knee cap, which was very painful.  He reported that this happened 2 to 3 times a week and most frequently when rolling over in bed.  He denied having flare-ups.  Range of motion was normal with extension at 0 degrees and flexion at 140 degrees.  No additional loss was noted after repetitive testing.  The examiner did not observe pain on exam.  There was no pain on weight bearing; however, the examiner observed localized tenderness or pain on palpation of the joint.  Also noted was crepitus.  The examiner was unable to indicate without mere speculation whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time.  The examiner stated that he would need to see the Veteran after repetitive use to know how much it affects him.  Muscle strength was normal and there was no muscle atrophy.  No ankylosis was present.  Joint stability testing showed 2+ posterior instability and 1+ lateral instability.  X-rays indicate status post left knee arthroplasty with a thin radiolucent zone noted at the cement bone interface of the distal prosthesis component medially suspicious for early loosening.  Functional impact included inability to kneel or climb stairs.

The Board has considered all of the evidence but finds that a rating in excess of 30 percent is not warranted under Diagnostic Code 5055 or as analogous to Diagnostic Code 5261.  Here, the evidence clearly shows that the Veteran's left knee extension has not been limited to 30 degrees or more.  He had full extension of the knee in August 2012 and June 2015 with no objective evidence of pain.  Even with consideration of subjective complaints of pain, swelling, and flare-ups, the Board cannot find that his disability picture more accurately resembles extension limited to 30 degrees or more.  Consequently, the preponderance of the evidence of record does not demonstrate that the Veteran experienced pain or other symptoms which have caused additional limitations sufficient to warrant a rating in excess of 30 percent under Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board also finds that the Veteran's symptoms since his September 2010 surgery have not been analogous to chronic residuals consisting of severe painful motion or weakness.  At most in August 2012, he reported increased pain and swelling as well as flare-ups, rating a 5 to 7 on the pain scale.  He had limitation of flexion and slightly impaired muscle strength.  The Board finds that these symptoms are adequately compensated and considered under the criteria for a 30 percent rating.

The Board has also considered the Veteran's symptoms since his total knee replacement in December 2012 but finds that his residuals do not consist of severe painful motion or weakness.  At the time of the June 2015 examination, the Veteran had full range of motion with no objective evidence of pain.  Muscle strength testing was normal.  Even with consideration of reported functional limitations with climbing stairs and kneeling due to pain, the Board cannot find that the Veteran's residuals more nearly approximate a finding of severe painful motion or weakness.  Consequently, the Board finds that a rating in excess of 30 percent is not warranted for the residuals of the Veteran's September 2010 partial left knee replacement or his December 2012 total left knee replacement.

The Board observes that the June 2015 VA examiner found objective evidence of lateral instability during the examination, noted as 1+, (0-5 millimeters).  The Secretary has repeatedly conceded before the Court of Appeals for Veterans Claims that the law provides for separate ratings under Diagnostic Codes 5055 and 5257.  Since the assigned 30 percent rating under Diagnostic Code 5055 does not contemplate instability, the Board finds a separate 10 percent rating is warranted for slight lateral instability of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  38 C.F.R. § 4.14.

Finally, the Board has considered whether this matter should be referred for consideration of extraschedular ratings.  However, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability ratings for his left knee disorder inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's left knee disorder has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5055 and 5257, the criteria of which are found by the Board to specifically contemplate the majority of the Veteran's symptomatology.  When comparing those disability pictures with the symptoms contemplated by the schedular criteria, the Board finds that the Veteran's pain, instability, and limitation of motion are adequately contemplated by the disability ratings currently assigned.  Ratings in excess of those currently assigned are provided for certain manifestations of knee disabilities, but the medical evidence does not show that those manifestations are present.  Further, there is no evidence of record that the Veteran's symptoms cause frequent hospitalization or marked interference with employment.  Accordingly, the evidence shows that the Veteran's left knee disability does not impact his earning capacity beyond the average impairment already contemplated by the currently assigned ratings.  VAOGCPREC 06-96 (1996); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5257.

Under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there is no evidence of record that the Veteran experiences any symptoms from a service-connected disability which are not being adequately compensated the existing ratings or those assigned herein.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has not raised the matter of unemployability due to his service-connected left knee disability.  Therefore, the issue has not been raised by the record and is not before the Board.

In summary, the Board finds that the Veteran underwent partial left knee replacement surgery in September 2010, the nature and extent of which is reasonably shown to be equivalent to prosthetic replacement of a knee joint as contemplated by Diagnostic Code 5055.  Therefore, a temporary 100 percent disability rating based on partial left knee replacement for a one year period commencing September 20, 2010 with a 30 percent rating effective thereafter, is granted.  Additionally, a separate 10 percent rating for left knee instability is granted.

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in June 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

All necessary development has also been accomplished.  The RO obtained VA treatment records.  The Veteran was offered the opportunity to appear for a hearing before the Board; however, he withdrew his hearing request in February 2015.  During the pendency of the claim, the Veteran was afforded a VA examination in July 2010, prior to his September 2010 surgery.  An addendum was provided in November 2010 indicating that the Veteran's September 2010 surgery was a partial left knee replacement.  He was also afforded VA examinations in August 2012 and June 2015.  The August 2012 VA examiner did not have the claims file for review; however, the June 2015 examiner had access to the electronic claims file.  Regardless, where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, since both examiners examined the Veteran's left knee and provided reports detailing the residual symptoms from the left knee unicompartmental arthroplasty performed in September 2010 and total left knee arthroplasty conducted in December 2012, the Board finds the examination reports are adequate for rating purposes.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A temporary 100 percent disability rating based on partial left knee replacement for a one year period commencing September 20, 2010 with a 30 percent rating effective thereafter, is granted.

A separate 10 percent rating for slight instability of the left knee is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


